 1

 2

 3

 4

 5

 6

 7

 8

 9                                     UNITED STATES DISTRICT COURT

10                            FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12   MARCO A. GARCIA,                                  Case No. 1:17-cv-01313-BAM (PC)
13                        Plaintiff,                   ORDER REGARDING DEFENDANTS’
                                                       MOTION TO COMPEL, AND DIRECTING
14             v.                                      THE PARTIES TO MEET AND CONFER
15   GARCIA, et al.,                                   (ECF No. 31)
16                        Defendants.
17

18             Plaintiff Marco A. Garcia (“Plaintiff”) is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

20   Plaintiff’s complaint against Defendants Garcia and Bursiaga for excessive force in violation of

21   the Eighth Amendment. All parties have consented to Magistrate Judge jurisdiction. (ECF Nos.

22   5, 27.)

23             On July 10, 2019, Defendants filed a motion to compel discovery and request for award of

24   sanctions. (ECF No. 31.)

25             Under this Court’s discovery and scheduling order, the parties are relieved of the

26   requirement in Federal Rules of Civil Procedure 26 and 37, and Local Rule 251, to attempt to

27   confer in good faith to resolve a discovery dispute prior to filing any motion to compel.

28   Voluntary compliance is encouraged, but not required. The Court’s order further provides that
                                                       1
 1   the meet and confer requirement may be reimposed in any case that the Court deems it

 2   appropriate. (ECF No. 26.)

 3           Upon review of the motion to compel referenced above, the Court finds it appropriate to

 4   require the parties to engage in a meet and confer conference regarding their discovery dispute.

 5   Defense counsel is directed to contact Plaintiff by telephone, or to set-up an in-person meeting,

 6   regarding the parties’ discovery dispute within twenty-one (21) days of the date of this order.

 7   Briefing on the motion to compel is stayed during the meet and confer process, and the opposing

 8   party is relieved of their obligation to respond to the motion until further order of the Court.

 9           In conducting the meet and confer conference, the parties are reminded that they are

10   required to act in good faith during the course of discovery. Complete, accurate, and truthful

11   discovery responses are required. False or incomplete responses violate the Federal Rules of

12   Civil Procedure and subject an offending party and/or counsel to sanctions.                Boilerplate

13   objections will not be tolerated and will be summarily overruled.           Privileges are narrowly

14   construed and are generally disfavored. Information not properly disclosed may be excluded

15   from use at a hearing, motion, or trial.

16           Within seven (7) days of the parties’ conference, defense counsel shall file a Joint

17   Statement regarding the meet and confer conference.            All parties shall participate in the

18   preparation of the Joint Statement, and must sign the Joint Statement. Electronic signatures are

19   acceptable; a wet signature is not required.

20           The Joint Statement shall set forth the following:
21           (a) a statement that the parties met and conferred in good faith regarding the dispute, by

22   phone or in-person, including the date(s) of the conference(s);

23           (b) a statement explaining whether the motion to compel was resolved in full or in part

24   through the meet and confer process; and

25           (c) if any issues from the motion remain unresolved, a statement referring the court to

26   each specific discovery request that is still at issue.
27           Upon review of the Joint Statement, the Court shall issue a further order regarding the

28   motion to compel. No additional filings may be made regarding the motion to compel unless and
                                                         2
 1   until ordered by the Court.

 2          Accordingly, IT IS HEREBY ORDERED that:

 3          1.      The parties are ordered to meet and confer regarding Defendants’ motion to

 4   compel, (ECF No. 31), as outlined above;

 5          2.      Plaintiff is relieved of the obligation to respond to the motion to compel until

 6   further order of the Court;

 7          3.      Within thirty (30) days of the date of service of this order, a Joint Statement shall

 8   be filed in this matter as outlined above; and

 9          4.      The parties are warned that the failure to meet and confer in good faith as set

10   forth in this order, or to comply with any of its terms, will result in the imposition of

11   sanctions, which may include dismissal of the action.

12
     IT IS SO ORDERED.
13

14      Dated:     July 11, 2019                              /s/ Barbara   A. McAuliffe            _
                                                          UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
